LEADBETTER, Judge,
dissenting.
I respectfully dissent.
The Commonwealth has been named as a defendant in this action and a substantial and viable case or controversy exists between it and petitioners. Thus, the Commonwealth is a proper party to this action, and we have original jurisdiction.1 42 Pa.C.S. § 761. See, e.g., City of Pittsburgh v. Commonwealth, 112 Pa.Cmwlth. 188, 535 A.2d 680 (1987), aff'd, 522 Pa. 20, 559 A.2d 513 (1989); Leonard v. Thornburgh, 78 Pa.Cmwlth. 216, 467 A.2d 104 (1983).
As was noted by our Supreme Court in a seminal case construing our original jurisdiction, “[t]he Commonwealth Court is intended to provide a judicial forum for the uniform and consistent resolution of questions of statewide impact.” T & R Painting Co. v. Philadelphia Housing Auth., 466 Pa. 493, 498, 353 A.2d 800, 802 (1976). See also, CRY, Inc. v. Mill Service, Inc., 536 Pa. 462, 640 A.2d 372 (1994).2 A clearer ease mandating the exercise of such jurisdiction could hardly be envisioned. This tax, pursuant to the state statute here challenged,3 has been put into effect in 28 counties hi Pennsylvania. The question of its continued viability after Fulton Corp. v. Faulkner, — U.S. -, 116 S.Ct. 848, 133 L.Ed.2d 796 (1996), is of major significance to the taxpayers who continue to pay it and the counties who now depend upon its revenue stream, not just the Annenbergs and Montgomery County. As President Judge Colins has perceptively noted in his concurring opinion, prompt resolution of this issue is of even greater importance to the taxpayers who are not parties to this action than to the Annenbergs, who have obtained preliminary injunctive relief. The other 27 counties who will not be bound by an order of the Court of Common Pleas of Montgomery County have an equal need for certainty in *1387their budgeting decisions. In addition, the legislature is left, at least for the present, without guidance as to whether amendatory legislation is necessary if the counties are to continue to rely upon a personal property tax. The ability to provide prompt statewide resolution of such questions is a fundamental underpinning of our original jurisdiction, and I believe the public interest mandates a duty to exercise it in this case.
I further agree with President Judge Co-hn’s concurrence that this case does not necessitate any factfinding. The only factual inquiry identified in Fulton related to the analysis of whether the tax at issue was a valid compensatory tax. That issue has not been raised here, and defendants specifically stated at oral argument that they do not contend that the Personal Property Tax is compensatory. Thus, this case presents only a question of facial unconstitutionality and there are no disputed facts material to that determination.
Because I do not find that the Pennsylvania Personal Property Tax differs in any respect material to the Commerce Clause of the United States Constitution from the North Carolina intangibles tax struck down in Fulton, I would overrule the defendants’ preliminary objections and grant the petitioners’ motion for summary relief.
McGINLEY, J., joins in this dissent.

.Were I of the view that this case should proceed beyond this stage, I would sustain the preliminary objections of the Attorney General. Under the principles stated in Hetherington v. McHale, 10 Pa.Cmwlth. 501, 311 A.2d 162 (1973), rev'd on other grounds, 458 Pa. 479, 329 A.2d 250 (1974), I believe the proper role of the Attorney General is to act as counsel to the Commonwealth, not as a separate party defendant.


. It may be noted that CRY involved the doctrine of indispensable parties because the relevant state agency, DER, had not been named as a party. For reasons almost all of which apply to this case, DER was found to be indispensable, and the case was found to be within our exclusive original jurisdiction.


. Act of June 17, 1913, P.L. 507, as amended, 72 P.S. §§ 4821-4902. ("Personal Property Tax”).